Citation Nr: 1414704	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-08 395	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active service from February 1961 to January 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). In December 2013, the Board issued a decision, which is presently vacated to ensure the Veteran's due process rights are protected.

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In December 2013, the Board was in constructive, but not actual possession of certain evidence submitted by the Veteran. Accordingly, the December 27, 2013  Board decision addressing the issues of service connection for bilateral hearing loss and entitlement to TDIU is vacated.




	                        ____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


